Citation Nr: 1638174	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  01-02 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to July 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction over the case has subsequently been transferred to the RO in North Little Rock, Arkansas.  

This case has a long history before both the Board and the United States Court of Appeals for Veterans Claims (Court).  Given the disposition of this case, an extended recitation of that history is unnecessary.  

In pertinent part, however, the Board most recently remanded this case in July 2014 in order to schedule the Veteran for a Board hearing before a Veterans Law Judge as the Veterans Law Judge whom he previously testified before in June 2005 was no longer employed by the Board.  Thereafter, the Veteran and his spouse testified before the undersigned Veterans Law Judge at an October 2015 video-conference hearing.  Transcripts of both Board hearings have been associated with the Veteran's record.  At the time of the October 2015 Board hearing, the Veteran submitted additional evidence and waived RO consideration of it.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

The Board also notes that, in December 2015, the Veteran submitted a motion to correct the transcript of the October 2015 hearing, asserting that he was not able to present all of his material at hearing and that certain de minimis omissions were made.  However, the Board finds that any such claimed omissions were cured by the Veteran's subsequent submission of all of the referenced material.  Moreover, as the Board herein grants his claim in full, there is no prejudice to him in proceeding with a decision at this time.

In this regard, a medical opinion was obtained from an independent medical expert (IME) in April 2016.  Though the Veteran has not been afforded an opportunity to submit additional evidence and argument in response to this opinion, such allows for a full grant of the benefit sought on appeal and, consequently, no prejudice results to him in the Board proceeding with a decision at this time.

Before turning to the merits of this case, the Board must address two additional procedural issues.  First, the Board notes that a May 2016 rating decision denied entitlement to service connection for periodontal disease.  The Veteran subsequently filed a timely notice of disagreement as to this denial in June 2015.  Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Locator System, the claim is still being developed by the AOJ.  As a result, the Board declines jurisdiction over this issue until such time as an appeal to the Board is perfected.

Second, at his October 2015 hearing, the Veteran raised the issue of clear and unmistakable error (CUE) in prior rating decisions disallowing his claims for service connection for a psychiatric disorder.  He also raised the issue of CUE in a 1997 rating decision that granted pension and appears to argue that his delusional disorder should have been rated more than 50 percent disabling for pension purposes.  Further, the Veteran, in addition, raised the issue of the validity of a debt VA created against him in 2011.  However, such claims have not been presented to the RO or developed for appellate review.  In this regard, the Veteran is advised that, if he wishes to pursue such claims, he may file the appropriate application(s) with the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  In this regard, the Board notes that, effective March 24, 2015, a claim for benefits must be submitted on an application form prescribed by the Secretary.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57,660 (Sept. 25, 2014) (Dates).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.



FINDING OF FACT

Resolving all doubt in the Veteran's favor, his currently diagnosed schizoaffective disorder had its onset during active service.  


CONCLUSION OF LAW

The criteria for service connection for schizoaffective disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for schizoaffective disorder herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Under applicable law, a Veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In order to rebut that presumption, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306.

Further, the Board notes that generally, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  In this regard, VA regulations state that, in the field of mental disorders, personality disorders which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service, which were the basis of the service diagnosis, will be accepted as showing pre-service origin.  38 C.F.R. § 3.303(c).  However, evidence of additional disability resulting from a mental disorder that is superimposed upon a congenital defect such as a personality disorder or mental deficiency during service may be service-connected.  38 C.F.R. § 4.127.  See also VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychosis, which includes schizoaffective disorder, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Essentially, the Veteran contends that he currently has an acquired psychiatric disorder related to his military service.  For the reasons that follow, the Board finds that service connection for his currently diagnosed schizoaffective disorder is warranted.

At the outset, the Board notes that the Veteran's claim is complex with a procedural history dating back to March 2000 and voluminous evidence both for and against his claim.  In rendering this decision, the Board has endeavored to keep the analysis simple and straightforward.  As indicated in the Introduction, an IME opinion was obtained in April 2016.  The Board had determined that such was necessary as the medical opinions previously of record did not fully address all relevant legal principles in light of the Veteran's allegations with respect to the onset and etiology of his acquired psychiatric disorder.

In the April 2016 IME opinion, the expert reviewed the entirety of the voluminous evidence, to include the Veteran's service treatment records, post-service treatment records, and lay statements, as well as relevant medical literature.  Ultimately, the expert found that the Veteran currently suffers from schizoaffective disorder, and that though he has been diagnosed as suffering from other disorders over the course of the appeal period, such diagnosis is best supported by the available records.  The expert also determined that it was not clear that the Veteran had one or more acquired psychiatric disorders prior to his service.  Consequently, the Board finds that the Veteran is presumed sound upon his entry to service.  Furthermore, while the April 2016 expert indicated that it does appear likely that the Veteran had emerging Axis II personality disorders, his schizoaffective disorder became superimposed on any such pre-existing personality disorder during service.  

In this regard, the expert observed that extreme mood lability observed in bipolar disorder and schizoaffective disorder can often be confused for personality disorder symptoms and be superimposed and/or greatly exacerbate an underlying personality disorder.  Specifically, he noted that medical literature establishes that the symptoms of schizophrenia typically begin in adolescence or early adulthood.  In the instant case, the expert found that, given that the Veteran was presumed psychiatrically normal on service entry, his symptomatology markedly deteriorated and was adversely impacted when he entered the service.  Furthermore, he observed that the Veteran had an escalating "psychotic break" with all kinds of symptoms expressed during service.  The expert further found that the Veteran's in-service substance abuse appeared more likely than not to be an attempt to self-medicate a severe, and often untreated, emerging and escalating psychosis (schizoaffective disorder).  

In this regard, the expert stated that a review of the Veteran's service treatment records provides compelling and powerful evidence that his psychiatric difficulties were incurred in the line of duty.  He further indicated that it was not only possible but highly likely that the stressors of basic training contributed to and/or triggered the psychotic break which the Veteran continued to deal with long after leaving the service.  Finally, the expert opined that it was clear that the Veteran manifested a psychosis, i.e., schizoaffective disorder, within one year of his service discharge in July 1973.  

While the opinions previously of record were determined to be inadequate to decide the issue, the Board finds that the April 2016 IME opinion is entitled to great probative weight.  In this regard, such opinion was predicated on a thorough review of the record, to include the Veteran's service treatment records, post-service treatment records, and lay statements as well as a review of relevant medical literature.  Moreover, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the expert offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Therefore, the Board resolves all doubt in favor of the Veteran and finds, based upon the highly probative April 2016 IME opinion, his currently diagnosed schizoaffective disorder had its onset during active service.  Therefore, service connection for such disorder is warranted.


ORDER

Service connection for schizoaffective disorder is granted.  



____________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


